Title: [The Weather] May [1767]
From: Washington, George
To: 




1. Cloudy & cool in the Morning. Wind Eastwardly. Clear & warm afterwards till 5. Wind Southwardly—then Eastwardly again.
 


2. Cool in the Morning. Wind Eastwardly. Clear & pleasant afterwards.
 


3. Cloudy. Wind at So. Et. & fresh. Rain in the Night but not much.
 


4. Hard Rain early in the morning. Wind abt. So. Et. & fresh with Clouds. Afternoon Rainy with hard wind & Hail from So. West.
 


5. Very cold & cloudy. Wind hard from No. West & West.
 


6. Clear and cool. Wind at No. West & hard.
 


7. Clear & warm. Wind southwardly till about Sunset—then No. East.
 


8. Still the first part of the day. Wind Eastwardly afterwards & cool—with flyg. Clouds.
 


9. Cloudy more or less all day. Wind at No. Et. & cool.
 



10. Wind at No. East. Cool & clear.
 


11. Clear. Wind Northwardly & cool.
 


12. Clear. Wind Do. & warmer.
 


13. Warm & still. Wind what little there is Southwardly.
 


14. Very warm clear & still. Wind what there was of it Southwardly.
 


15. Warm & clear. Wind brisk from abt. SS. Wt.
 


16. Brisk Wind from same place in the Morning. Cloudy & still afternoon.
 


17. Cloudy & lowering till the Afternoon. Wind southwardly then clear & cool wind Northwardly.
 


18. Clear. Wind Southwardly in the Morning. Afternoon cloudy & likely for Rain but went of with cold No[rthw]ardly Wind.
 


19. ⟨Wind⟩ Southwardly, clear & some⟨what⟩ cool.
 


20. Cloudy & sometimes dropping of Rain in the forenoon with the Wind Southwardly. Afterwards clear. Wd. at No. West & Cool.
 


21. Very cloudy all day. Wind at No. Et. and very cool.
 


22. Cloudy till Noon with the Wind at No. Et. then Sunshine & somewhat warmer, afterwards cloudy with Lightning & rumbling in the No. West.
 


23. A little Rain in the Night with lightning & pretty loud thunder. Morng. Cloudy, as it was all day. Abt. 10 Oclock a fine shower fell with thunder & lightning for an hour. Wind variable but not cold.
 


24. Good Rain in the Night. Cloudy & often drisling till the Afternoon when it cleard. Wind for the most part at No. Et. but not cold.
 



25. Clear & pleast. Wind Southwdly. & warm.
 


26. Lowering & warm, wind South.
 


27. Clear—cool in the morning. Wind at No. West. Afterwards very warm & still.
 


28. Wind Southwardly. Warm, & cloudy in the afternoon with lightning.
 


29. Rain last night, but not much, then refreshing Shower. Calm & warm in the Morning. Clear & cool afterwards. Wind at No. Wt.
 


30. Clear. Wind southwardly & warm.
 


31. Clear. Wind abt. So. West & warm.
